DETAILED ACTION
This action is in response to the amendments and remarks received 11/17/2022, in which claims 1-2, 4-7, 9-10, 12-16 and 18-19 have been amended, claims 3 and 17 canceled, and claims 1-2, 4-16 and 18-21 are pending and ready for examination.
Response to Amendments
The previous objections to claims 4-5, 7 and 9-10 are withdrawn in view of Applicants’ amendments.
The previous 112(b) rejections of claims 7-11 and 18-20 are withdrawn in view of Applicants’ amendments.
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Lovell fails to disclose all the limitations of amended claim 1; the Examiner disagrees. Lovell discloses cotton linters, while Applicants have amended to claim 1 to remove specific limitations to seed fibers, the cotton linters still read on the claimed “powdery or fibrous recycled material from textile manufacturing”. With regard to the cotton linters being “recycled from textile manufacturing” as noted above, in the claim interpretation above with regard to the limitation “powdery or fibrous recycled material from textile manufacturing”, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Thus the source of the cotton linters is not seen as relent o this apparatus claim.  However, it is further noted that cotton linters are well known to be fibrous materials which are recycled, i.e. are often waste, from textile/cotton manufacturing. Instant claim 20 also defines the recycled materials as comprising cotton textile or seed fibers, of which cotton linters are both.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein at least one, several or all of additional layers comprise(s)…”.  There is insufficient antecedent basis for this limitation in the claim. It is further noted that it is not clear which layers are “additional” and it is suggested it be corrected to “wherein at least one, several or all of the further layers comprise(s)… ”.  
Claim 14 recites the limitation “the recycled plastic”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “all recycled materials”.  There is insufficient antecedent basis for this limitation in the claim. It should be corrected to “the powdery or fibrous recycled material from textile manufacturing”.
Claim Interpretation
Claim1 recites “powdery or fibrous recycled material from textile manufacturing”. With specific regard to the “powdery or fibrous recycled material from textile manufacturing, or from wool shearing”, the limitation that the “powdery or fibrous material” is “recycled” “from textile manufacturing, or from wool shearing” are not limiting, because this is an apparatus claim; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Broadly interpreted, the martial being “recycled” does not provide any structural limitation, and separately that it originates “from textile manufacturing” does not require any specific structure to the fibers. Thus the limitation will be interpreted under broadest reasonable interpretation to read “powdery or fibrous material”. 
Similarly, the term “recycled” as applied to other materials (i.e. plastics) throughout the claims is seen only to limit the source of the materials and thus does not require any special structure and thus this term is not given patentable weight as it does not distinguish the materials structurally for non-recycled materials.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,251,252 (hereinafter “Lovell”).
Regarding Claims 1 Lovell discloses a vacuum cleaner filter bag (Figure, P1/left column/lines 1-22, P2/left column/lines 46-P2/right column/line 17) comprising 
an interior-enclosing wall of an air-permeable material (Figure)  and 
an inlet opening introduced into the wall (Figure), 
wherein the air-permeable material comprises at least one layer of a nonwoven fabric, which comprises thermo-reactive bonding fibers and non-thermo-reactive fibers (i.e. fibrous material) which may be cotton linters (P1/LeftC/L32-55, P2/LeftC/L13-34), and 
wherein the thermo-reactive fibers constitute 10-35% of the fabric and the non-thermo-responsive fibers constitute 90-65% of the fabric (P1/RightC/L1-16).
With regard to the cotton linters being “recycled from textile manufacturing” as noted above, in the claim interpretation above with regard to the limitation “powdery or fibrous recycled material from textile manufacturing”, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Thus the source of the cotton linters is not seen as relent o this apparatus claim.  However, it is further noted that cotton linters are well known to be fibrous materials which are recycled, i.e. are often waste, from textile/cotton manufacturing. Instant claim 20 also defines the recycled materials as comprising cotton textile or seed fibers, of which cotton linters are both.
Regarding Claims 14 and 21 Lovell discloses the vacuum cleaner filter bag according to claim 1, wherein the nonwoven comprises cotton fibers, not plastic fibers and thus the limitations of claims 14 and 21 do not apply.
Regarding Claim 15 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein the non-thermo-responsive fibers constitute 90-65% of the fabric vacuum bag (P1/RightC/L1-16).
Regarding Claim 16 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein the vacuum cleaner filter bag comprises a 3D bag (The bag in the Figure is 3 dimensional, i.e. not flat). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of US 4,154,885 A1 (hereinafter “Tecl”).
Regarding Claim 2 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein the powdery or fibrous recycled material is cotton dust. 
However Tecl discloses a it is known to use cotton dust as a component in nonwoven materials (Abstract, Example 1).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the vacuum filter bag of Lovell by including cotton dust as a component in the nonwoven mateiral as disclosed by Schultink2 because this involves the simple use of known cotton materials used in nonwoven materials to obtain the predictable result of forming a functional nonwoven, and/or this allows use of linters which comprise cotton dust, i.e. in which the cotton dust has not been separated to reduce costs or use addition available materials.
Note: the use of the term “is” is interpreted to mean “comprises”.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of US 6,171,369 A1 (hereinafter “Schultink2”).
Regarding Claim 4 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein the bonding fibers have staple fibers with a length of 2 to 75 mm. 
However Schultink2 discloses a similar vacuum filter bag comprising non-bonding fibers mixed with bonding fibers (C6/L25-C7/L29) wherein the bonding fibers may be lengths of 5-20 mm in order to provide for an effective filter material (C6/L25-C10/L20-35).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the vacuum filter bag of Lovell by using a bonding fiber staple length of between 5-20 mm as disclosed by Schultink2 because this involves the use of known bonding fiber lengths in a vacuum filter bag in order to achieve the predictable result of producing an effective filter material as taught by Schultink 2. See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious. 
Regarding Claim 5 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein the bicomponent fibers consists of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material, wherein the core consists or both the core and the sheath consist of one recycled plastic or several recycled plastics. 
However Schultink2 discloses a similar vacuum filter bag comprising non-bonding fibers mixed with bonding fibers wherein the bonding fibers comprise bicomponent fibers consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material (C6/L25-C7/L54). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the vacuum filter bag of Lovell by using a bonding fiber staple length of between 5-20 mm as disclosed by Schultink2 because it is disclosed that this bicomponent fiber produces a less compacted, more open and breathable structure (Schultink2 C7/L22-39). 

Claims 6-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of US 2009/0031683 A1 (hereinafter “Schultink”).
Regarding Claim 6-7 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein the air-permeable material is constructed in several layers, the air-permeable material having, in addition to the at least one layer of nonwoven fabric which comprises powdery or fibrous recycled material, at least one further layer comprising or made of a nonwoven fabric or a fiber web, wherein at least one, several or all of the additional layers comprise(s) one or more recycled plastics or are made thereof, or (to claim 7) wherein the air permeable material comprises: at least one support layer and at least one capacity layer, wherein at least one or all of the support layers constitute nonwoven fabrics or at least one or all of the capacity layers constitute nonwoven fabrics or fiber webs comprising or being made of one recycled plastic or several recycled plastics, or at least one fine filter layer, at least one capacity layer and optionally at least one support layer, wherein at least one or all of the optional support layers or at least one or all of the fine filter layers are nonwoven fabrics made of one or more recycled plastics, or at least one capacity layer or all of the capacity layers are nonwoven fabrics or fiber webs comprising or made of one recycled plastic or several recycled plastics, wherein at least one capacity layer comprises or consists of the nonwoven fabric comprising or being made of powdery or fibrous recycled material.
However, Schultink discloses a similar vacuum filter bag comprising similar fibers (i.e. kapok fibers [0014]) wherein the vacuum bag filter material may comprise several layers, including 3-5 layers of non-woven fabric [0022]-[0031], some of which may be considered support layers and capacity layers, including a scrim/support layer of spun-bonded (i.e. non-woven plastic) fabric [0016], [0018], and a fine filter layer [0018],  Figs. 3-9.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the vacuum filter bag of Lovell by using additional layers including optionally at least 1 each of a scrim, capacity, and fine filter layers as disclosed by Schultink in order to provide support as taught by Schultink. 
Note: “recycled” is interpreted as noted above.
Regarding Claim 8 Lovell in view of Schultink discloses the vacuum cleaner filter bag according to claim 7, wherein the layers may comprise at least 1 spunbonded nonwoven fabric support layer/scrim (as above)
Since the claim limitation is in an alternative form of either a, b, or c addressing one limitation fulfills the basis for rejection of the claim.
Regarding Claim 9 Lovell in view of Schultink discloses the vacuum cleaner filter bag according to claim 7, wherein the layers may comprise at least 1 fine filter layer (as above)
Since the claim limitation is in an alternative form of either a, b, c, d or e addressing one limitation fulfills the basis for rejection of the claim.
Regarding Claim 10 Lovell in view of Schultink discloses the vacuum cleaner filter bag according to claim 7, wherein the layers may comprise at least 1 capacity layer (as above)
Since the claim limitation is in an alternative form of either a, b, or c addressing one limitation fulfills the basis for rejection of the claim.
Regarding Claim 11 Lovell in view of Schultink discloses the vacuum cleaner filter bag according to claim 7, wherein the air permeable material is formed in several layers consisting of at least one fine filter layer, a capacity layer and a support layer (see paragraph 0018 and the rejection of claim 7 above), Figs. 3-9.
Regarding Claim 18 Lovell in view of Schultink discloses the vacuum cleaner filter bag according to claim 7, wherein the layer(s) of the nonwoven fabric comprising the linters may be considered the capacity layer(s). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of US 2012/0211625 A1 (hereinafter “Schultink4”).
Regarding Claim 12 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein the vacuum cleaner filter bag has a retaining plate enclosing the inlet port made of or comprising one recycled plastic or several recycled plastics. 
However Schultink4 discloses a similar vacuum filter bag ([0001]-[0002]) and teaches that the vacuum cleaner filter bag has a retaining plate enclosing the inlet port [0010], [0008] made of plastic [0012] in order to retain the vacuum cleaner filter bag [0010]. Schultink 4 explains that this arrangement provides sufficient strength for an effective retaining plate having opening and closure flap.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the vacuum filter bag of Lovell by using retaining plate enclosing the inlet port made of plastic as disclosed by Schultink4 in order to retain the vacuum cleaner filter bag as taught by Schultink 4. 
Note: “recycled” is interpreted as noted above.

Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of US 2012/0131890 A1 (hereinafter “Schultink3”).
Regarding Claim 13 Lovell discloses the vacuum cleaner filter bag according to claim 1, but does not disclose wherein at least one flow distributor or at least one diffuser are arranged in the interior. 
However Schultink3 discloses similar a vacuum cleaner bag (see title and or abstract) and teaches that a diffuser is arranged in an interior of the vacuum cleaner filter bag [0015] to extend the lifespan of the bag [0016], [0073]. 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the vacuum filter bag of Lovell by using a diffuser as disclosed by Schultink4 in order to extend the lifespan of the bag as taught by Schultink3. 
Regarding Claim 19 Lovell in view of Schultink3 discloses the vacuum cleaner filter bag according to claim 13, wherein Schultink3 further teaches that the diffuser is made of plastic material [0034], [0040] to extend the lifespan of the bag [0016], [0073].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the vacuum filter bag of Lovell by making the diffuser from plastic disclosed by Schultink4 in order to extend the lifespan of the bag as taught by Schultink3. 
Note: “recycled” is interpreted as noted above.
Regarding Claim 20 Lovell in view of Schultink3 discloses the vacuum cleaner filter bag according to claim 19, the fibers used in the nonwoven are cotton linters. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 4-17 and 19-21 of copending Application No. 16/084917 ("917") in view of Lovell, Schultink, Schultink2, Schultink3 and Schultink4. As to instant claims 1, 2, 4-16 and 18-21, '917' claims 1, 2, 4-17 and 19-21 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Lovell, Schultink, Schultink2, Schultink3 and Schultink4. for reasons analogous to the prior art rejections indicated above. This is a provisional non-statutory double patenting rejection. 
Claims 1, 2, 4-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 and 15-21 of copending Application No. 16/084900 ("900") in view of Lovell, Schultink, Schultink2, Schultink3 and Schultink4. As to instant claims 1, 2, 4-16 and 18-21, '900' claims 1-13 and 15-21 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Lovell, Schultink, Schultink2, Schultink3 and Schultink4 for reasons analogous to the prior art rejections indicated above. This is a provisional non-statutory double patenting rejection. 
Claims 1, 2, 4-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 , 2 and 4-26 of co-pending Application No. 16/080214 ("214") in view of Lovell, Schultink, Schultink2, Schultink3 and Schultink4. As to instant claims 1, 2, 4-16 and 18-21, '214' claims 1, 2 and 4-26 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Lovell, Schultink, Schultink2, Schultink3 and Schultink4 for reasons analogous to the prior art rejections indicated above. This is a provisional non-statutory double patenting rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773